CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Amazon Goldsands Ltd. for the quarter ended September 30, 2010, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the Quarterly Report on Form 10-Q of Amazon Goldsands Ltd. for the quarter ended September 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, fairly presents in all material respects, the financial condition and results of operations of Amazon Goldsands Ltd. By: /s/ Norman Bracht Name: Norman Bracht Title: Principal Executive Officer Date: November 17, 2010 By: /s/ Tony Langford Name: Tony Langford Title: Principal Financial Officer Date: November 17, 2010
